NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows:

IN THE CLAIMS:
(Currently Amended) A system comprising: 
a processor configured to: 
communicate with a plurality of vehicles capable of self-driving onsite at a parking garage; 
determine an eventual intended destination for each respective vehicle of the plurality of vehicles; 
determine a path through the garage for each respective vehicle, to the destination for the respective vehicle; 
segment the path into a plurality of shorter tasks for each respective vehicle, wherein each task moves each respective vehicle along the path for the respective vehicle until a point where the respective vehicle is projected to encountercreated by another of the plurality of vehicles based on the path determined for the another vehicle; 
determine a mitigation task assigned to the respective vehicle encountering the obstruction, for each projected encounter of obstruction, the mitigation task accommodating allowing the another vehicle to move along the path determined for the another vehicle prior to the respective vehicle continuing progress towards the destination; 
for each vehicle of the plurality of vehicles, assemble a series of self-driving tasks including the shorter tasks and the mitigation tasks identified for each vehicle; 
transmit the series of self-driving tasks to the vehicles for which the self-driving tasks were respectively assembled and 
instruct achreceiving vehicle to execute the series of self- driving tasks transmitted to the receiving vehicle.  

2. 	(Original) The system of claim 1, wherein the intended destination includes a garage exit.  

3. 	(Original) The system of claim 1, wherein the intended destination includes a parking space.  

4. 	(Original) The system of claim 1, wherein the intended destination includes a waiting location within the garage, other than a parking space.  

5. 	(Original) The system of claim 4, wherein the processor is configured to determine the waiting location responsive to the processor determining that no parking space is presently available for use by a given vehicle.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 through 5 have been allowed over the prior art.
Claims 10 through 13 have been cancelled.

The examiner is allowing the added amended limitations as neither Penilla (U.S. Pub. No. 2017/0169712 A1), Lei (U.S. Pub. No. 2017/0302774 A1), nor Gurghian (WO 2018093352 A1), recite determining a mitigation task assigned to the respective vehicle encountering the obstruction, the mitigation task accommodating allowing the another vehicle to move along the path determined for the another vehicle prior to the respective vehicle continuing progress towards the destination. These limitations are neither an obvious variation of these prior art references.

Finally, the examiner does believe that the prior art references do teach some parts of added limitations such as:

determine a path through the garage for each respective vehicle, to the destination for the respective vehicle;, “In general, aspects of the invention can be used for detecting and assigning available parking locations within a parking area to autonomous vehicles. The autonomous vehicles can then automatically travel to assigned parking locations. As used herein, a "parking area" includes any type of area in which one or more vehicles can be parked, such as a parking lot, a parking garage, a parking structure, a street, an open field, and the like. In one aspect, under pavement loop detectors, cameras, and vehicle to anything (V2X) technologies combine with connectivity to the cloud to provide parking reservations to autonomous vehicles. A parking reservation system can detect empty parking locations using a fusion of induction loop detections, cameras using neural networks, and V2X communicating with cloud resources to confirm entries and exits from parking spaces. Upon detecting an autonomous vehicle in or approaching a parking area, the parking reservation system sends a wireless transmission to the autonomous vehicle. The wireless transmission includes an assigned parking location in the parking area, an electronic map of the parking area, and a route to the assigned parking location.” (Gurghian: Detailed Description – 14th-15th paragraphs)

Nevertheless, the examiner is allowing the limitations of claims 1-5 for the reasons mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667       

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667